Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 1 of 15 Page ID #:1




 1 Mona Amini, Esq. (SBN: 296829)
     mona@kazlg.com
 2 Robert L. Hyde (SBN: 227183)
     rlhyde@icloud.com
 3 KAZEROUNI LAW GROUP, APC
     245 Fischer Avenue, Unit D1
 4 Costa Mesa, California 92626
     Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523

 6 Attorneys for Plaintiff,
     Jamael Edwards
 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA

10 JAMAEL EDWARDS, individually and                 Case No.:
     on behalf of all others similarly situated,
11                                                  CLASS ACTION COMPLAINT
                                                    FOR VIOLATIONS OF:
12                            Plaintiff,
                                                    1. THE FAIR DEBT COLLECTION
13         vs.                                         PRACTICES ACT, 15 U.S.C. §§
                                                       1692, et seq.; AND
14 APEX BUSINESS SOLUTIONS, a/k/a                   2. THE ROSENTHAL FAIR DEBT
     APEX BUSINESS SOLUTIONS, LLC;                     COLLECTION PRACTICES ACT,
15 JOSHUA NEAL and JOLINE NEAL,                        CAL. CIV. CODE §§ 1788, et seq.
16
                              Defendants.           JURY TRIAL DEMANDED
17

18

19

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                 -1-
                                       CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 2 of 15 Page ID #:2




 1                                       Introduction
 2 1.    Plaintiff, Jamael Edwards (“Plaintiff”), through Plaintiff's attorneys, brings this
 3       action to challenge the actions of Defendants Apex Business Solutions, a/k/a
 4       Apex Business Solutions, LLC, Joshua Neal, and Joline Neal (collectively
 5       “Defendants”), with regard to attempts by Defendants to unlawfully and
 6       abusively collect a debt allegedly owed by Plaintiff, and this conduct caused
 7       Plaintiff damages.
 8 2.    Plaintiff makes these allegations on information and belief, with the exception
 9       of those allegations that specifically pertain to a plaintiff, in which that plaintiff
10       alleges on personal knowledge.
11 3.    While many violations are described below with specificity, this Complaint
12       alleges violations of those statutes cited in their entirety.
13 4.    Unless otherwise stated, all the conduct engaged in here took place in
14       California.
15 5.    Any violations by Defendants were knowing, willful, and intentional, and
16       Defendants did not maintain procedures reasonably adapted to avoid any such
17       specific violation.
18 6.    Defendants Joshua Neal and Joline Neal specifically authorized, directed or
19       participated in the illegal conduct described here and specifically knew or
20       reasonably should have known that the conduct described herein could injure
21       plaintiff, and these two defendants failed to take or order appropriate action to
22       avoid that harm.
23 7.    Defendants Joshua Neal and Joline Neal are personally liable for damages
24       caused by the described fraud and deceit described herein.
25 8.    Under California’s alter ego doctrine, Joshua Neal and Joline Neal are
26       personally liable for any damages herein San Diego there is a unity of interest
27       between Apex Business Solutions, LLC and its equitable owners that the
28       separate personalities of the corporation, and the shareholders do not in reality
                                              -2-
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 3 of 15 Page ID #:3




 1       exist. Further, there would be an inequitable result if the acts in question were
 2       to be treated as those of the corporation alone.
 3 9.    All violations alleged regarding the statutes herein are material violations of
 4       said statutes as these violations would limit the ability of a hypothetical least
 5       sophisticated debtor to make an intelligent choice as to the alleged debt and
 6       actions that should be taken to resolve the alleged debt.
 7 10.   Through this complaint, Plaintiff does not allege that any state court judgment
 8       was entered against Plaintiff in error, and Plaintiff does not seek to reverse or
 9       modify any judgment of any state court.
10                                 Jurisdiction and Venue
11 11.   Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C. §
12       1692(k), and 28 U.S.C. § 1367 for supplemental state claims.
13 12.   This action arises out of Defendants’ violations of the Fair Debt Collection
14       Practices Act, 15 U.S.C. §§ 1692, et seq. (“FDCPA”) and the Rosenthal Fair
15       Debt Collection Practices Act, California Civil Code §§ 1788, et seq.
16       (“Rosenthal Act”).
17 13.   Because Defendants do business within the State of California, personal
18       jurisdiction is established.
19 14.   Venue is proper pursuant to 28 U.S.C. § 1391.
20 15.   At all times relevant, Defendants conducted business within the State of
21       California.
22                                            Parties
23 16.   Plaintiff is a natural person who resides within this district in the City of Irvine,
24       State of California.
25 17.   Defendants have a principal place of business within this district in the City of
26       Colton, State of California and maintain a mailing address in the City of Rialto,
27       in the State of California.
28

                                                 -3-
                                       CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 4 of 15 Page ID #:4




 1 18.   Plaintiff is a natural person allegedly obligated to pay a debt, and is a consumer‚
 2       as that term is defined by 15 U.S.C. § 1692a(3).
 3 19.   All Defendants are self-described debt collectors, and persons who use an
 4       instrumentality of interstate commerce or the mails in a business the principal
 5       purpose of which is the collection of debts, or who regularly collects or
 6       attempts to collect, directly or indirectly, debts owed or due or asserted to be
 7       owed or due another and is therefore a debt collector as that phrase is defined
 8       by 15 U.S.C. § 1692a(6).
 9 20.   Plaintiff is a natural person from whom a debt collector sought to collect a
10       consumer debt which was due and owing or alleged to be due and owing from
11       Plaintiff, and is a debtor as that term is defined by California Civil Code §
12       1788.2(h).
13 21.   Defendants, in the ordinary course of business, regularly, on behalf of himself,
14       herself, or others, engages in debt collection as that term is defined by
15       California Civil Code § 1788.2(b), is therefore a debt collector as that term is
16       defined by California Civil Code § 1788.2(c).
17 22.   This case involves money, property or their equivalent, due or owing or alleged
18       to be due or owing from a natural person by reason of a consumer credit
19       transaction. As such, this action arises out of a consumer debt and “consumer
20       credit” as those terms are defined by Cal. Civ. Code § 1788.2(f).
21                                   Factual Allegations
22 23.   Sometime prior to January 20, 2021, Plaintiff allegedly incurred a financial
23       obligation to Verizon.
24 24.   Verizon is a “creditor” as defined by 15 U.S.C. § 1692a(4) and Cal. Civ. Code
25       1788.2(i).
26 25.   Plaintiff is at all times to this lawsuit, a “consumer” as that term is defined by
27       15 U.S.C. § 1692a(3) and a “person” under Cal. Civ. Code 1788.2(g).
28

                                              -4-
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 5 of 15 Page ID #:5




 1 26.       Sometime thereafter, but before January 20, 2021, Plaintiff allegedly fell behind
 2           in the payments allegedly owed on the alleged debt.
 3 27.       As it is irrelevant to this action, Plaintiff currently takes no position as to the
 4           validity of this alleged debt.
 5 28.       Prior to January 20, 2021, Verizon, either directly or through intermediate
 6           transactions, assigned, placed or transferred the alleged debt arising from the
 7           Verizon obligation to Defendants for purposes of collection.
 8 29.       At the time the allege debt arising from the Verizon obligation was assigned,
 9           placed, or transferred to Defendants such obligation was in default.
10 30.       These financial obligations were primarily for personal, family or household
11           purposes and are therefore a “debt” as that term is defined by 15 U.S.C.
12           §1692a(5).
13 31.       These alleged obligations were money, property, or their equivalent, which is
14           due or owing, or alleged to be due or owing, from a natural person to another
15           person and are therefore a “debt” as that term is defined by California Civil
16           Code §1788.2(d), and a “consumer debt” as that term is defined by California
17           Civil Code §1788.2(f).
18 32.       Defendants collect and attempt to collect debts incurred or alleged to have been
19           incurred for personal, family or household purposes on behalf of creditors using
20           the United States Postal Services, telephone or Internet.
21 33.       Defendants are each a “debt collector” as defined by 15 U.S.C. § 1692a(6).
22 34.       Subsequently, but before January 20, 2021, the alleged debt was assigned,
23           placed, or otherwise transferred to Defendants for collection.
24 35.       On or about January 20, 2021, Defendants mailed, or caused to be mailed, a
25           dunning letter to Plaintiff. A few days later Plaintiff received that letter.1
26

27

28
     1
         A true and correct redacted copy of the letter is attached hereto as Exhibit A.
                                                  -5-
                                        CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 6 of 15 Page ID #:6




 1 36.   The January 20, 2021 letter was a “communication” as defined by 15 U.S.C. §
 2       1692a(2) and as anticipated by the California Rosenthal Act.
 3 37.   This January 20, 2021 letter claimed to have been sent by Apex Business
 4       Solutions, which is a d/b/a for Defendants Joshua Neal and Joline Neal.
 5 38.   This communication to Plaintiff was a “communication” as that term is defined
 6       by 15 U.S.C. § 1692a(2), and an “initial communication” consistent with 15
 7       U.S.C. § 1692g(a).
 8 39.   This communication was a “debt collection” as Cal. Civ. Code 1788.2(b)
 9       defines that phrase, and an “initial communication” consistent with Cal. Civ.
10       Code § 1812.700(b).
11 40.   In this January 20, 2021 letter, Defendants made a number of false
12       representations to Plaintiff that violated the Fair Debt Collection Practices Act,
13       15 U.S.C. §§ 1692, et seq. (“FDCPA”) and the Rosenthal Fair Debt Collection
14       Practices Act, California Civil Code §§ 1788, et seq. ("Rosenthal Act”),
15       including, but not limited to:
16       a) Defendants’ representation that Plaintiff owed Defendants $3,040.46 for a
17           debt that originated with “Verizon”;
18       b) Defendants’ representation that this alleged debt included $1,667.82 for a
19           “charge-off balance”;
20       c) Defendants’ representation that this alleged debt included $1,372.64 for
21           “interest”;
22       d) Defendants’ representation that Defendants intended to file a Form 1099-C
23           with the Internal Revenue Service.
24 41.   In this January 20, 2021 letter, Defendants requested payment from Plaintiff of
25       “a one time payment in the amount of $608.09” or "six payments in the amount
26       of $129.15.”
27 42.   In this January 20, 2021 letter, Defendants also falsely and deceptively stated
28       that “Should you choose to not take advantage of this offer, we will have to
                                               -6-
                                     CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 7 of 15 Page ID #:7




 1       write this debt off our books and report it as an "uncollectable" debt to the
 2       I.R.S. through a 1099-C filing. The I.R.S. will add the money you owe Apex
 3       Business Solutions to your total taxable income.”
 4 43.   In this January 20, 2021 letter, Defendants further falsely and deceptively
 5       stated, with a font that was bold faced and emphasized, “They will expect you
 6       to pay taxes on that income, which could exceed 50% depending on your
 7       circumstances.”
 8 44.   In this January 20, 2021 letter, Defendants stated “if no settlement is agreeable,
 9       please use the form on the next page to file with your 2020 taxes.”
10 45.   Contrary to the representations by Defendants to Plaintiff, there is no possible
11       scenario or set of consequences in which the Internal Revenue Service could, or
12       would, demand Plaintiff to pay an amount in taxes exceeding 50% of the
13       alleged debt.
14 46.   This January 20, 2021 letter was designed to mislead the least sophisticated
15       debtor into believing that if the debtor did not pay Defendants the money
16       demanded, Defendants would take actions that would cause Plaintiff to be
17       expected to pay the Internal Revenue Service over 50% of the alleged debt,
18       when in fact this was untrue and not possible.
19 47.   Further, the language presented in Defendants’ January 20, 2021 letter was
20       deceptive, misleading, and confusing to Plaintiff, a least sophisticated
21       consumer, as it could be read to mean that the entire amount Defendants
22       claimed to be owed, including both principal and interest, would be reported by
23       Defendants “as an "uncollectable" debt to the I.R.S. through a 1099-C filing.
24       The I.R.S. will add the money you owe Apex Business Solutions to your total
25       taxable income.” Defendants’ I.R.S. reporting threat is confusing, and fails to
26       explain in clear terms, to a least sophisticated consumer like Plaintiff, whether
27       the entire amount Defendants claimed to be owed (including principal and
28       interest) or only the claimed principal balance owed, would be reported to the
                                            -7-
                                  CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 8 of 15 Page ID #:8




 1       IRS, if such a reporting was in fact made by Defendants. Further, it is unclear
 2       and confusing to a least sophisticated consumer like Plaintiff, what amount
 3       Defendants are referring to in their threat that Plaintiff will be expected to pay
 4       taxes to the I.R.S. “which could exceed 50%” on “that income.”
 5 48.   This January 20, 2021 letter was a false, deceptive, and misleading
 6       representation or means in connection with the collection of a debt, and
 7       consequently it was a material violation of both the FDCPA and the California
 8       Rosenthal Act.
 9 49.   Through this conduct, Defendants threatened to take action that cannot legally
10       be taken or that is not intended to be taken. Consequently, Defendants violated
11       15 U.S.C. § 1692e(5).
12 50.   Through this conduct, Defendants used false representations or deceptive means
13       to collect or attempt to collect a debt or to obtain information concerning a
14       consumer. Consequently, Defendants violated 15 U.S.C. § 1692e and 15 U.S.C.
15       § 1692e(10).
16 51.   Through this conduct, Defendants were collecting an amount (including any
17       interest, fee, charge, or expense incidental to the principal obligation) when
18       such amount was not expressly authorized by the agreement creating the debt or
19       permitted by law. Consequently, Defendants violated 15 U.S.C. § 1692f(1).
20 52.   Because the above conduct violated the federal Fair Debt Collection Practices
21       Act as these portions are incorporated by reference in the Rosenthal Act,
22       through California Civil Code § 1788.17, Defendants’ above-alleged conduct
23       and/or omissions also violated Cal. Civ. Code § 1788.17.
24 53.   This January 20, 2021 letter, which was Defendants’ initial communication to
25       Plaintiff, failed to provide Plaintiff with proper written notice as required by 15
26       U.S.C. § 1692g.
27 54.   This January 20, 2021 letter, which was Defendants’ initial communication to
28       Plaintiff, failed to provide Plaintiff with the required mini Miranda notice as
                                             -8-
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 9 of 15 Page ID #:9




 1       required by 15 U.S.C. § 1692e(11), advising Plaintiff that Defendants are debt
 2       collectors attempting to collect a debt and that any information obtained will be
 3       used for that purpose.
 4 55.   Moreover, this January 20, 2021 letter, which was Defendants’ initial
 5       communication to Plaintiff, failed to disclose to Plaintiff that the debt that was
 6       the subject of the letter was time-barred, that the law limits how long Plaintiff
 7       could be sued for a debt, that Defendants would or could not sue Plaintiff for
 8       the debt, or that Defendants would or could not report the alleged debt to any
 9       credit reporting agency, because of the age the debt. The January 20, 2021
10       letter from Defendants also failed to advise Plaintiff that if Plaintiff were to
11       make a payment toward the alleged debt that it may restart the applicable statute
12       of limitations.
13 56.   As a result of Defendants’ unfair, deceptive, false, harassing, and oppressive
14       conduct in connection with its debt collection activities, Plaintiff was confused,
15       deceived, and misled by Defendant’s debt collection communications and has
16       suffered mental anguish, anxiousness, stress, fear, lost sleep and felt feelings of
17       despair as a result of Defendant’s conduct and communications.
18                                Class Action Allegations
19 57.   Plaintiff brings this action as a nationwide class action, pursuant to Rule 23 of
20       the Federal Rules of Civil Procedure on behalf of himself and all other similarly
21       situated consumers and their successors in interest (the “Class”), who have
22       received debt collection letters and/or notices from Defendants which are in
23       violation of the FDCPA or the California Rosenthal Act, as described in this
24       Complaint. This action is properly maintained as a Class Action.
25 58.   Plaintiff represents and is a member of the Class consisting of:
26              All consumers in the United States who were sent a collection
27
                letter from Defendants, substantially similar to the collection
                letter sent to Plaintiff, within one year prior to the filing of the
28              Complaint in this action
                                             -9-
                                   CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 10 of 15 Page ID #:10




  1 59.   In addition, Plaintiff is also a representative and a member of the SubClass
  2       consisting of:
  3              All consumers with an address within the State of California
  4
                 who were sent collection letter from Defendants, substantially
                 similar to the collection letter sent to Plaintiff, within one year
  5              prior to the filing of the Complaint in this action.
  6 60.   The Class satisfies all the requirements of Rule 23 of the Federal Rules of Civil
  7       Procedure for maintaining a class action:
  8
          • the Class is so numerous that joinder of all members is impracticable
  9         because there are hundreds and/or thousands of persons who have received
 10          debt collection letters and/or notices from Defendants that violate specific
 11          provisions of the FDCPA and/or the California Rosenthal Act. Plaintiff is
 12          complaining of a standard form letter and/or notice that is sent to hundreds
 13          of persons;
 14
          • There are questions of law and fact which are common to the Class and
 15         which predominate over questions affecting any individual Class member.
 16          These common questions of law and fact include, without limitation:
 17          a. Whether Defendants violated various provisions of the FDCPA,
 18              including, but not limited to: 15 U.S.C. §§ 1692d, 1692e and 1692f,
 19              1692g, and subsections cited therein;
 20          b. Whether Defendants violated various provisions of the California
 21              Rosenthal Act, including, but not limited to the above cited sections of
 22              the FDCPA, and subsections cited therein, as that sections and
 23              subsection are incorporated by the California Rosenthal Act;
 24          c. Whether Plaintiff and the Class have been injured by the Defendants’
 25              conduct;
 26          d. Whether Plaintiff and the Class have sustained damages and are entitled
 27              to restitution as a result of Defendants’ wrongdoing, and if so, what is
 28

                                             - 10 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 11 of 15 Page ID #:11




  1              the proper measure and appropriate statutory formula to be applied in
  2              determining such damages and restitution; and
  3           e. Whether Plaintiff and the Class are entitled to declaratory and/or
  4              injunctive relief.
  5 61.   Plaintiff’s claims are typical of the Class, which all arise from the same
  6       operative facts and are based on the same legal theories;
  7 62.   Plaintiff has no interest adverse or antagonistic to the interest of the other
  8       members of the Class;
  9 63.   Plaintiff will fairly and adequately protect the interest of the Class and has
 10       retained experienced and competent attorneys to represent the Class;
 11 64.   A Class Action is superior to other methods for the fair and efficient
 12       adjudication of the claims herein asserted. Plaintiff anticipates that no unusual
 13       difficulties are likely to be encountered in the management of this class action;
 14 65.   A Class Action will permit large numbers of similarly situated persons to
 15       prosecute their common claims in a single forum simultaneously and without
 16       the duplication of effort and expense that numerous individual actions would
 17       engender. Class treatment will also permit the adjudication of relatively small
 18       claims by many Class members who could not otherwise afford to seek legal
 19       redress for the wrongs complained of herein. Absent a Class Action, class
 20       members will continue to suffer losses of statutory protected rights as well as
 21       monetary damages. If Defendants conduct is allowed to proceed without
 22       remedy they will continue to reap and retain the proceeds of their ill-gotten
 23       gains; and
 24 66.   Defendants have acted on grounds generally applicable to the entire Class,
 25       thereby making appropriate final injunctive relief or corresponding declaratory
 26       relief with respect to the Class as a whole.
 27 //

 28 //

                                               - 11 -
                                      CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 12 of 15 Page ID #:12




  1                                    Causes of Action
  2                                       Count I
               Violation of the Fair Debt Collection Practices Act (FDCPA)
  3                              15 U.S.C. §§ 1692, et seq.
  4 67.   Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs.
  5 68.   The foregoing acts and omissions constitute numerous and multiple violations
  6       of the FDCPA, including but not limited to each and every one of the above-
  7       cited provisions of the FDCPA, 15 U.S.C. §§ 1692, et seq.
  8 69.   As a result of each and every violation of the FDCPA, Plaintiff is entitled to any
  9       actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an
 10       amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,
 11       reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
 12       Defendants.
 13                                     Count II
      Violation of the Rosenthal Fair Debt Collection Practices Act (Rosenthal Act)
 14                          Cal. Civ. Code §§ 1788, et seq.
 15 70.   Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs.
 16 71.   The foregoing acts and omissions constitute numerous and multiple violations
 17       of the Rosenthal Act, including but not limited to each and every one of the
 18       above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788, et seq.
 19 72.   As a result of each and every violation of the Rosenthal Act, Plaintiff is entitled
 20       to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
 21       damages for a knowing or willful violation in the amount up to $1,000.00
 22       pursuant to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and
 23       costs pursuant to Cal. Civ. Code § 1788.30(c) from Defendants.
 24                                    Prayer For Relief
 25 WHEREFORE, Plaintiff, on behalf of himself and others similarly situated, demands

 26 judgment against Defendants as follows:

 27
          •     Declaring that this action is properly maintainable as a Class Action and
 28             certifying Plaintiff as Class representative of the Class and the SubClass
                                             - 12 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 13 of 15 Page ID #:13




  1             defined herein or as certified by the Court, and appointing Plaintiff’s
  2             counsel, Mona Amini and Robert L. Hyde and the law firm of Kazerouni
  3             Law Group, APC, as Class Counsel;
  4
          •     Awarding Plaintiff and each member of the Class and the SubClass
  5             maximum statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) of
  6             the FDCPA and Cal. Civ. Code § 1788.30(b) of the California Rosenthal
  7             Act;
  8
          •     Awarding Plaintiff and the Class actual damages;
  9
          •     Awarding pre-judgment interest;
 10
          •     Awarding post-judgment interest;
 11
          •     Awarding reasonable attorneys’ fees, costs and expenses pursuant to 15
 12             U.S.C. § 1692k(a)(3) of the FDCPA and Cal. Civ. Code § 1788.30(c) of
 13             the California Rosenthal Act; and
 14
          •     Awarding Plaintiff and each member of the Class and the SubClass any
 15             such other and further relief as the Court may deem just and proper.
 16                                 Demand for Jury Trial
 17 73.   Pursuant to the Seventh Amendment to the Constitution of the United States of
 18       America, Plaintiff is entitled to, and demands, a trial by jury.
 19

 20 Dated: March 1, 2021                         Respectfully submitted,
 21                                              KAZEROUNI LAW GROUP, APC
 22

 23                                        By:      s/ Mona Amini
                                                    MONA AMINI, ESQ.
 24                                                 Attorneys for Plaintiff
 25

 26

 27

 28

                                             - 13 -
                                    CLASS ACTION COMPLAINT
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 14 of 15 Page ID #:14




                    EXHIBIT A
Case 8:21-cv-00388-DOC-DFM Document 1 Filed 03/01/21 Page 15 of 15 Page ID #:15
